                                                          1   JAMES P. KEMP, ESQUIRE
                                                              Nevada Bar No. 006375
                                                          2   KEMP & KEMP, ATTORNEYS AT LAW
                                                          3   7435 W. Azure Drive, Suite 110,
                                                              Las Vegas, NV 89130
                                                          4   (702) 258-1183 tel./(702) 258-6983 fax
                                                              jp@kemp-attorneys.com
                                                          5   Attorney for Plaintiff Reginald Sullivan
                                                          6                                 UNITED STATES DISTRICT COURT
                                                          7                                      DISTRICT OF NEVADA

                                                          8   REGINALD SULLIVAN,                                   CASE NO. 2:18-cv-00825-GMN-DJA

                                                          9                   Plaintiff,                           STIPULATION AND ORDER TO
                                                                                                                   EXTEND TIME FOR PARTIES TO
                                                         10          vs.                                           SUBMIT JOINT PRE-TRIAL ORDER

                                                         11   CLARK COUNTY, a political subdivision of             (Second Request)
                                                              the State of Nevada; JOHN MARTIN in his
                                                         12   official and/or individual capacities;
                                                              PATRICK SCHREIBER in his official and/or
                                                         13   individual capacities,
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14                   Defendants.
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15
                                                                     The parties, by and through their respective counsel, hereby stipulate to extend the
                                                         16
                                                              time to submit the Joint Pre-Trial Order that is due on Friday, May 7, 2021 through and
                                                         17
                                                              including Friday, May 21, 2021.
                                                         18
                                                         19          This is the second request for an extension of this deadline. The parties provide the

                                                         20   following information to the Court regarding the proposed extension of time:

                                                         21                1. Defendants’ counsel have prepared a draft Joint Pre-Trial Order (JPTO) and
                                                         22
                                                                              Plaintiff’s counsel is in the process of reviewing it and will be giving input
                                                         23
                                                                              and feedback;
                                                         24
                                                                           2. Plaintiff’s counsel has had a heavy workload including six depositions
                                                         25
                                                                              scheduled this week and working on a significant motion to compel in the
                                                         26
                                                         27                   same case which was coming down toward the close of discovery

                                                         28

                                                                                                               1
                                                          1                    (although a last minute extension has just been granted due to the motion
                                                          2                    practice) and this has prevented him from being able to address the JPTO
                                                          3
                                                                               in this case due to those pressing deadlines;
                                                          4
                                                                           3. The parties understand that this 14 day extension should not impact the
                                                          5
                                                                               matter unduly because there is no trial date set and trials are just now
                                                          6

                                                          7                    beginning to be set as the nation comes out of the COVID-19 pandemic

                                                          8                    restrictions that have prevented trials for over a year now.

                                                          9            This stipulation to extend the deadline is made in good faith and not for purposes of
                                                         10   delay.
                                                         11
                                                              DATED this _7th _ day of May, 2021.                   DATED this _7th _ day of May, 2021.
                                                         12

                                                         13   KEMP & KEMP, ATTORNEYS AT LAW                         LEWIS BRISBOIS BISGAARD & SMITH              LLP
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                              By:     /s/ James P. Kemp                             By:     /s/ Robert W. Freeman
                                                         15
                                                                    JAMES P. KEMP, ESQ.                                   ROBERT W. FREEMAN, ESQ.
                                                         16         Nevada Bar No. 6375                                   Nevada Bar No. 003062
                                                                    7435 W. Azure Drive, Suite 110                        6385 S. Rainbow Boulevard, Suite 600
                                                         17         Las Vegas, Nevada 89130                               Las Vegas, Nevada 89118
                                                                    Attorneys for Plaintiff                               Attorneys for Defendants
                                                         18
                                                         19                                                 ORDER
                                                         20

                                                         21                                       IT IS SO ORDERED.

                                                         22                                       Dated this ____
                                                                                                              7 day of May, 2021.
                                                         23

                                                         24
                                                                                                  ___________________________
                                                         25                                       Gloria M. Navarro, District Judge
                                                                                                  UNITED STATES DISTRICT COURT
                                                         26
                                                         27

                                                         28

                                                                                                                2
